DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 12, 2017, claims benefit to a U.S. provisional application, filed on August 12, 2016.
Response to Amendment
This Office action is responsive to the amendment and remarks/arguments on December 23, 2020. Claims 1, 3, 4, 37-42, 47 and 48 were amended. Claims 2, 6, 35, 44 and 45 were canceled. Claims 49-52 were added. Claims 1, 3-5, 36-43 and 46-52 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 6-8) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered moot based on the new ground(s) of rejection herein as unpatentable over Gao et al. (US 2013/0029657 A1) in view of Lee et al. (US 2016/0192376 A1). Accordingly, the rejections under 35 U.S.C. 103 are revised.
Allowable Subject Matter
Claims 5 and 43 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 36, 37, 39-42, 46, 47 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2013/0029657 A1) in view of Lee et al. (US 2016/0192376 A1).
1. A method (Gao, FIG. 5) comprising:
receiving, by a user equipment (UE), a primary synchronization sequence (PSS) signal, a secondary synchronization sequence (SSS) signal, and a physical broadcast channel (PBCH) from a base station, the PSS signal and the SSS signal providing a timing reference to be used for a cell-search by the UE to achieve coarse synchronization with the base station (Gao, paras. [0080], [0104], “In one embodiment, in a heterogeneous network described earlier in connection with FIG. 1, a TP specific reference signal (TSS) can be introduced to each TP deployed in the cell for new Release 11 and onward UEs to identify the closest TP and to calculate corresponding path loss for uplink open loop power control. The TSS could be transmitted in the same slots as PSS/SSS or could be allocated in a completely different time and frequency from the PSS/SSS. […] The process then proceeds to block 514 in which the PSS and SSS are used to acquire the cell identifier, OFDM symbol timing and sub-frame synchronization to the cell. The process then proceeds to block 516 in which system information is acquired based on the PBCH. For legacy UEs, CRS is used for path loss calculation to the eNB. For Release 11 and onward UEs, TSS may be used to find the closest TP and the path loss to the TP, as shown in block 518.” emphasis added.) 
estimating, by the UE, a path loss between the UE and the base station based on a radio resource management (RRM) measurement of at least the SSS signal (Lee, para. [0105], “Downlink signal readability for LPN may be considered. A LC-MTC device may read certain (e.g., all) downlink (or DL system) signals of the LPN, such as PSS and/or SSS, CRS, PBCH, and/or SIBs, which may enable it to measure downlink pathloss and/or synchronize with the LPN in terms of time and/or frequency offset. A LC-MTC device may not decode PBCH of the LPN, e.g., due to its poor received signal quality, while it may synchronize with the LPN in terms of time and/or frequency sync (e.g., based on one or more of PSS, SSS, and CRS).” emphasis added.); and
transmitting, by the UE, a random access channel (RACH) message in accordance with the estimated path loss (Lee, paras. [0230], [0231], “The WTRU may, for example, based on UL or DL pathloss, select an UL cell that it may consider to have better uplink coverage, for example, the cell with the lowest UL or DL pathloss. [ ] The WTRU may select and/or use at least one of the certain (or reserved) PRACH resources to indicate the decoupled channel condition for the WTRU, e.g., to the eNB of the DL and/or UL selected cell. The WTRU may transmit PRACH on at least one of the certain (or reserved) PRACH resources, e.g., to the eNB of the selected DL cell and/or the selected UL cell.” emphasis added.)
Gao et al. may not seem to describe the identical claimed invention, such as estimating, by the UE, a path loss between the UE and the base station based on a radio resource management (RRM) measurement of at least the SSS signal. In the same field of endeavor, Lee et al. provide prior art disclosure and suggestion(s) for the claimed invention, such as estimating, by the UE, a path loss between the UE and the base station based on a radio resource management (RRM) measurement of at least the SSS signal (Lee, para. [0105], Id.); and transmitting, by the UE, a random access channel (RACH) message in accordance with the estimated path loss (Lee, paras. [0230], [0231], Id.) The prior art disclosure and suggestion(s) of Lee et al. are for reasons of supporting cell selection in low cost machine type communication devices (Lee, Abstract, “Systems, methods, and instrumentalities are disclosed to describe cell selection in low cost machine type communication (LC-MTC) devices. An LTC-MC device may measure a plurality of ”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting cell selection in low cost machine type communication devices.
3. The method of claim 1, further comprising: 
obtaining, by the UE, a cell identity of a cell of the base station from the PSS signal and SSS signal (Gao, paras. [0080], [0104], “…The process then proceeds to block 514 in which the PSS and SSS are used to acquire the cell identifier, OFDM symbol timing and sub-frame synchronization to the cell. The process then proceeds to block 516 in which system information is acquired based on the PBCH…” Id.)
4. The method of claim 1, wherein the PSS signal and the SSS signal are received over a first carrier (Lee, paras. [0073], [0074], “Signals and/or channels may be associated with a cell that may correspond to a certain carrier frequency and/or geographic area. A carrier frequency may be a center frequency of a cell (e.g., the center frequency of a cell's supported bandwidth). An eNB may have one or more cells associated with it. An eNB may be or refer to a cell. [ ] Synchronization signals, which may include a Primary Synchronization Signal (PSS) and/or a Secondary Synchronization Signal (SSS), may be provided or transmitted, for example, by an eNB or cell. A WTRU may use such signals, for example, to acquire time and/or frequency synchronization with an eNB or cell…” emphasis added.), and wherein Lee, paras. [0073], [0306], “Signals and/or channels may be associated with a cell that may correspond to a certain carrier frequency and/or geographic area. A carrier frequency may be a center frequency of a cell (e.g., the center frequency of a cell's supported bandwidth). An eNB may have one or more cells associated with it. An eNB may be or refer to a cell. […] Upon (or following or as a result of) determining that an LPN is appropriate for UL transmissions or UL communication, a WTRU may begin random access (e.g., a random access process or procedure) to that LPN. Such a random access process (or procedure) may be a modified random access process or procedure that may indicate to the LPN that the WTRU may be attempting access for the purpose of UL transmissions or UL communication (e.g., only UL transmissions or UL communication) and/or decoupled mode operation. Such a random access procedure may indicate to the LPN what Macro cell the WTRU may (or may expect to or be expected to) use for DL transmissions or DL communication. The WTRU may obtain the RACH configuration from the LPN itself, or it may obtain the RACH configuration from the Macro cell. The RACH configuration may be provided by broadcast signaling (e.g., by the Macro or LPN) or dedicated signaling (e.g., from the Macro).” emphasis added.)
36. The method of claim 1, wherein a transmit power level of the RACH message is based on the estimated path loss (Gao, paras. [0080], [0102], "In one embodiment, in a heterogeneous network described earlier in connection with FIG. 1, a TP specific reference signal (TSS) can be introduced to each TP deployed in the cell for new Release 11 and onward UEs to identify the closest TP and to calculate corresponding path loss for uplink open loop power control. The TSS could be transmitted in the same slots as PSS/SSS or could be allocated in a completely different time and frequency from the PSS/SSS. [...] Based on the above, the solution for TSS is backwards compatible, provides for TP association through the decoding of the TSS for Release 11 onward UEs, and provides for the ability to send PRACH to the closest TP using an uplink power that is appropriate for the TP." emphasis added.)

performing, by the UE while operating in an idle mode, cell selection and mobility support in accordance with the RRM measurement of the SSS signal (Lee, paras. [0092], [0105], “A WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell, for example, in terms of RSRP or RSRQ. The neighboring cell may be an intra-frequency, inter-frequency LTE cell or inter-RAT, e.g., UMTS or GSM, cell. The measurements and the determination of cell selection criteria that may trigger the WTRU to reselect to another cell may be done by the WTRU based on information provided by the eNB. […] Downlink signal readability for LPN may be considered. A LC-MTC device may read certain (e.g., all) downlink (or DL system) signals of the LPN, such as PSS and/or SSS, CRS, PBCH, and/or SIBs, which may enable it to measure downlink pathloss and/or synchronize with the LPN in terms of time and/or frequency offset. A LC-MTC device may not decode PBCH of the LPN, e.g., due to its poor received signal quality, while it may synchronize with the LPN in terms of time and/or frequency sync (e.g., based on one or more of PSS, SSS, and CRS).” emphasis added.) 
39. A user equipment (UE) (Zhao, FIG. 18) comprising: 
a non-transitory memory storage comprising instructions (Zhao, FIG. 18, Id.); and 
one or more processors in communication with the non-transitory memory storage (Zhao, FIG. 18, Id.), wherein the one or more processors execute the instructions to: 
receive a primary synchronization sequence (PSS) signal, a secondary synchronization sequence (SSS) signal, and a physical broadcast channel (PBCH) from a base station, the PSS signal and the SSS signal providing a timing reference to be used for a cell-search by the UE to achieve coarse synchronization with the base station (Gao, paras. [0080], [0104], Id.); 
estimate a path loss between the UE and the base station based on a radio resource management (RRM) measurement of at least the SSS signal (Lee, para. [0105], Id.); and
Lee, paras. [0230], [0231], Id. cf. Claim 1).
Gao et al. may not seem to describe the identical claimed invention, such as estimate a path loss between the UE and the base station based on a radio resource management (RRM) measurement of at least the SSS signal. In the same field of endeavor, Lee et al. provide prior art disclosure and suggestion(s) for the claimed invention, such as estimate a path loss between the UE and the base station based on a radio resource management (RRM) measurement of at least the SSS signal (Lee, para. [0105], Id.); and transmit a random access channel (RACH) message in accordance with the estimated path loss (Lee, paras. [0230], [0231], Id.) The prior art disclosure and suggestion(s) of Lee et al. are for reasons of supporting cell selection in low cost machine type communication devices (Lee, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting cell selection in low cost machine type communication devices.
40. The UE of claim 39, wherein the one or more processors further execute the instructions to: obtain coarse time/frequency synchronization information from the PSS signal and the SSS signal; and receive a physical broadcast channel (PBCH) in accordance with the coarse time/frequency synchronization information (Gao, paras. [0080], [0104], Id.)
41. The UE of claim 39, wherein the one or more processors further execute the instructions to: obtain a cell identity of a cell of the base station from the PSS signal and the SSS signal (Gao, paras. [0080], [0104], Id. cf. Claim 3).
Lee, paras. [0073], [0074], Id.), and wherein the RACH message is transmitted over a second carrier in accordance with a RACH configuration obtained from the first carrier, the second carrier being different than the first carrier (Lee, paras. [0073], [0306], Id. cf. Claim 4).
46. The UE of claim 39, wherein a transmit power level of the RACH message is based on the estimated path loss (Gao, paras. [0080], [0102], Id. cf. Claim 36).
47. The UE of claim 39, wherein the one or more processors further execute the instructions to: perform, while the UE is operating in an idle mode, cell selection and mobility support in accordance with the RRM measurement of the SSS signal (Lee, paras. [0092], [0105], Id. cf. Claim 37).
49. The UE of claim 39, wherein the RRM measurement is based on both the SSS signal and the PSS signal (Lee, para. [0105], Id.)
50. The UE of claim 39, wherein the RRM measurement is based on both the SSS signal and the PBCH (Lee, para. [0105], Id.)
51. The method of claim 1, wherein the RRM measurement is based on both the SSS signal and the PSS signal (Lee, para. [0105], Id. cf. Claim 49).
52. The method of claim 1, wherein the RRM measurement is based on both the SSS signal and the PBCH (Lee, para. [0105], Id. cf. Claim 50).
Claims 38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2013/0029657 A1) in view of Lee et al. (US 2016/0192376 A1), further in view of Reider et al. (US 2017/0105136 A1).
38. The method of claim 1, further comprising: 
Reider, paras. [0107], [0117], “The previous event indicator is set to "cell reselection evaluation", if the procedure 814 or 816 is the previous event. Optionally, an attribute "intra-frequency cell reselection" is set to the value "true", if the frequency of the reselected cell is the same frequency as the cell previously camped on. Otherwise, the attribute is set to the value "false" […] In an advanced implementation, the configuration message in the step 502 configures the mobile device 200 to report the quality of the PSS and the SSS, if the quality does not fulfil the RRC idle mode requirement, while the mobile device 200 is in the RRC connected mode. The report may further include records of any one of the measurements described above in the context of the RRC idle mode.” emphasis added.)
Gao et al. and Lee et al. may not seem to describe the identical claimed invention, such as transmitting, by the UE while operating in a connected mode, an RRM measurement report to the base station in accordance with the RRM measurement of the SSS signal, the RRM measurement report and the SSS signal being communicated over the same carrier. In the same field of endeavor, Reider et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as transmitting, by the UE while operating in a connected mode, an RRM measurement report to the base station in accordance with the RRM measurement of the SSS signal, the RRM measurement report and the SSS signal being communicated over the same carrier (Reider, paras. [0107], [0117], Id.) The prior art disclosure and suggestion(s) of Reider et al. are for reasons of improving cellular network coverage (Reider, para. [0141], “The technique can be used for an efficient buildout or upgrade of a cellular network and/or for improving network coverage.”) In view of the prior art of record, the claimed invention would have been obvious 
48. The UE of claim 39, wherein the one or more processors further execute the instructions to: transmit, while the UE is operating in a connected mode, an RRM measurement report to the base station in accordance with the RRM measurement of the SSS signal, the RRM measurement report and the SSS signal being communicated over the same carrier (Reider, paras. [0107], [0117], Id. cf. Claim 38).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476